Judgment unanimously affirmed. Memorandum: Defendant argues that the verdict is against the weight of the evidence because inconsistencies in the testimony of the complainant rendered that testimony unworthy of belief. Defendant’s challenge to the testimony of the complainant presented an issue of credibility for resolution by the jury (see, People v Murphy, 210 AD2d 886, lv denied 85 NY2d 865; People v Briggs, 190 AD2d 995, 996, lv denied 81 NY2d 1011). Based upon our review of the record, we cannot conclude that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, Rogowski, J.—Grand Larceny, 4th Degree.) Present—Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.